















Confidentiality Agreement





--------------------------------------------------------------------------------







Date:    17th January, 2008






Parties:






1.
Willis Group Limited ('Willis') a company organised and validly existing under
the laws of England and Wales, registration number 00621757, with its registered
office situated at Ten Trinity Square, London EC3P 3AX; and





2.    Tim Wright ('TW') of 5 Nassington Road, Hampstead, London NW3 2TX






Agreement:






1.
Definitions



1.1
For the purposes of this Agreement, the following words shall have the following
meanings:



(a)
'Confidential Information' shall mean (i) any information whether of a
technical, commercial or other nature whatsoever provided directly or indirectly
by any Willis Group company from time to time to TW or by any Willis agent,
investment analyst, lender, rating agency to TW whether such information is
provided orally or in documentary or other tangible form or by demonstration and
whether such information is provided before, on or after the date of this
Agreement including, without limitation, financial statements, business plans,
technical and operational information together with all analyses, compilations,
data, studies, notes, interpretations, memoranda or other documents containing
or based on any such provided information relating to Willis or any Willis Group
company, information relating to staff, management and clients of Willis or any
Willis Group company and the fact that discussions are taking place involving TW
and Willis;



(b)
'Willis Group' shall mean the subsidiaries and holding companies of Willis from
time to time (as such terms are defined in section 736 of the Companies Act
1985).




--------------------------------------------------------------------------------





2.
Confidentiality Obligations





2.1
In consideration of Willis providing Confidential Information, at its
discretion, to TW, TW shall at all times:



(a)
keep the Confidential Information secret and confidential;



(b)
neither disclose nor permit the disclosure of any Confidential Information to
any person, except to a court or other public body in accordance with clause 3;



(c)
not use the Confidential Information for any purpose, whether commercial or
non-commercial, other than as directed by Willis;



(d)
inform Willis immediately on becoming aware that an authorised person has or
suspecting that an unauthorised person has become aware of any Confidential
Information; and



(e)
ensure that no person gets access to Confidential Information from TW.





3.
Disclosure to Court





3.1
To the extent that TW is required to disclose Confidential Information by order
of a court or other public body that has jurisdiction over TW, he may do so.
Before making such a disclosure TW shall, unless expressly prohibited from doing
so by a court or other public body that has jurisdiction:



(a)
inform Willis of the proposed disclosure as soon as possible (and if possible
before the court or other public body orders the disclosure of the Confidential
Information);



(b)
ask the court or other public body to treat the Confidential Information as
confidential; and



(c)
permit Willis to make representations to the court or other public body in
respect of the disclosure and/or confidential treatment of the Confidential
Information.




--------------------------------------------------------------------------------





4.
Exceptions to Confidentiality Obligations

4.1
TW's obligations under clause 2.1 shall not apply to Confidential Information
that:





(a)
is or becomes publicly known, other than as a result of breach of the terms of
this Agreement by TW or by anyone to whom TW discloses it;



(b) TW obtains from a third-party, and the third-party was not under any
obligation of confidentiality with respect to the Confidential Information.


5.
Return of Information and Surviving Obligations





5.1
Subject to clause 5.2, TW shall immediately at Willis's request:





(a)
return to Willis all documents and other materials that contain any of the
Confidential Information, including all copies made by or on behalf of TW;



(b)
permanently delete all electronic copies of Confidential Information from TW' s
computer or other electronic storage medium owned or used by him; and



(c)
provide Willis with written confirmation that he does not hold or have access to
any Confidential Information.



5.2
Following the return of Confidential Information to Willis ('Return Date'), (i)
TW shall make no further use of the Confidential Information, and (ii) TW's
obligations under this Agreement shall otherwise continue in force, in respect
of Confidential Information disclosed prior to the Return Date, in each case for
a period of three (3) years from the date of this Agreement.



6.
Restrictions on TW





6.1
TW shall not, and shall procure that no company with which TW is associated or
employed from time to time (other than a Willis Group company), use any
Confidential Information in order to:



(a)
employ or offer to employ, or enter into a contract for the services of, any
individual who is an employee of any Willis Group company or entice, solicit or
procure any such person to leave the employment of Willis or any Willis Group




--------------------------------------------------------------------------------



company (or attempt to do so) whether or not that person would commit any breach
of contract in leaving such employment; or
(b)
procure or facilitate the making of any such offer or attempt by any other
person.·



6.2
TW shall not, and shall procure that no company with which TW is associated or
employed from time to time (other than a Willis Group company), use any
Confidential Information in order to deal with or seek the custom of any person
who is or was a client or customer of Willis or any Willis Group company.



6.3
The undertakings in this clause 6 apply to actions carried out by TWin any
capacity and whether directly or indirectly, on its own behalf, on behalf of any
other person or jointly with any other person.



6.4
Each of the covenants in this clause 6 are considered fair and reasonable by the
parties.



7.
Indemnity





7.1
TW shall (in addition to, and without affecting, any other rights or remedies
Willis may have whether under statute, common law or otherwise) indemnify, and
keep indemnified, Willis, each Willis Group company, and their respective
officers, employees, advisers or agents (each an 'Indemnified Person') from and
against all actions, claims, demands, liabilities, damages, losses, costs,
charges and expenses (including, without limitation, consequential losses, loss
of profit and loss of reputation and all interest, penalties and legal and other
professional costs and expenses) that an Indemnified Person may suffer or incur
in connection with, or arising (directly or indirectly) from, any breach or
non-performance by TW, or any person to whom he has disclosed or given access to
any part of the Confidential Information or any copies, of any of the provisions
of this Agreement.





8.
General





8.1
TW acknowledges and agrees that all property, including intellectual property,
in Confidential Information disclosed to him by Willis shall remain with and be
vested in Willis.



8.2
This Agreement does not include, expressly or by implication, any
representations, warranties or other obligations:




--------------------------------------------------------------------------------



(a)
to grant TW any licence or rights other than as may be expressly stated in this
Agreement; or



(b)
to require Willis to disclose, continue disclosing or update any Confidential
Information.



8.3
The validity, construction and performance of this Agreement shall be governed
by English law and shall be subject to the exclusive jurisdiction of the courts
of England and Wales, to which the parties to this Agreement submit.



Agreed by the parties through their authorised signatories or by their personal
signature (as appropriate):
For and on behalf of
Willis Group Limited                Tim Wright
Signed:    /s/ G.T. Millwater            /s/ T.D. Wright
Name:     G.T. Millwater
Title:    COO
Date:     21/01/08
 




